PER CURIAM.
In this cause one of the appellees has filed a confession of errors and consent that the final decree appealed from be reversed. The appellant and the other appellees have endorsed the said confession or errors and consented to the entry of an order of reversal.
In this posture of the appeal our conclusion is to reverse the said final decree upon the said confession of errors without expressing any opinion as to the extent of the error or errors. The final decree is therefore reversed and the cause remanded for such proceedings as are consistent with the laws and rules of practice governing such cases. Clark v. Caldwell, 95 Fla. 754, 116 So. 632 (1928), Cameron v. Baker, Gieb & Schaub Motors, Inc., 96 Fla. 389, 118 So. 423 (1928), Gulf Power Co. v. Illinois-Florida Land Co., 100 Fla. 1594, 132 So. 109 (1931), and Evans v. Green, 138 Fla. 284, 189 So. 232 (1939).
Ordered and decreed accordingly.
CARROLL, DONALD K., C. J., and STURGIS and RAWLS, JL, concur.